Citation Nr: 1819637	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-49 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 2013, for the award of service connection for posttraumatic stress disorder (PTSD).

2. Whether there was clear and unmistakable error (CUE) in a November 2007 rating decision that denied service connection for a left ankle disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disorder and, if so, whether service connection is warranted.

4.  Entitlement to service connection for asthma.

5.  Entitlement to a rating in excess of 20 percent from August 13, 2013, for service-connected degenerative disc disease, lumbar spine (lumbar spine disability).

6.  Entitlement to an initial rating in excess 10 percent prior to August 13, 2013, and in excess of 20 percent thereafter, for service-connected radiculopathy of the left lower extremity.

7.  Entitlement to an initial rating in excess 10 percent for service-connected radiculopathy of the right lower extremity.

8.  Entitlement to a rating in excess of 10 percent from August 13, 2013, for service-connected patellofemoral syndrome of the left knee (left knee disability).

9.  Entitlement to a rating in excess of 10 percent from August 13, 2013, for service-connected patellofemoral syndrome of the right knee (right knee disability).

10.  Entitlement to a rating in excess of 10 percent for service-connected lateral instability of the right ankle.

11.  Entitlement to an initial compensable rating prior to October 17, 2015, and in excess of 50 percent thereafter, for service-connected migraine headaches.

12.  Entitlement to an effective date earlier than June 5, 2013, for basic eligibility to Dependents' Educational Assistance under Title 38 of the United States Code, Chapter 35 (DEA benefits).

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As noted in the June 2016 decision, in June 2014, the Board, in pertinent part, denied entitlement to increased disability ratings for the back and bilateral knee disabilities from August 13, 2013, forward, and entitlement to an increased initial rating for right ankle lateral instability. The Board also found that new and material evidence had not been received to reopen service connection for a left toe disability. The Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the June 2014 Board decision that denied entitlement to increased disability ratings for the back and bilateral knee disabilities from August 13, 2013, forward; that denied entitlement to an increased initial rating for right ankle lateral instability; and that found new and evidence had not been received to reopen the previously denied claim of service connection for a left toe disability. The April 2015 JMPR specifically did not disturb the other portions of the Board decision, including that portion that denied entitlement to increased disability ratings for the back and bilateral knee disabilities prior to August 13, 2013. 

Thereafter, in June 2016, the Board, in pertinent part, denied the Veteran's claim for a rating in excess of 20 percent for his service-connected lumbar spine disability.  The Veteran appealed the determination to the Court.  Subsequently, the Court issued a May 2017 Memorandum Decision that vacated the Board decision with respect to the Veteran's claim for a rating in excess of 20 percent for his service-connected lumbar spine disability.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of a claim for an increased rating when such claim is expressly raised by a veteran or reasonably raised by the record.  Here, in a November 2016 statement, the Veteran's attorney raised the issue of entitlement to a TDIU due to the Veteran's service-connected disabilities currently on appeal.  Although he is currently rated as 100 percent disabled, effective June 5, 2013, entitlement to a TDIU is still available for the period prior to June 5, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2016, the Board also remanded the issue of entitlement to service connection for a left toe disability for further development.  In a March 2017 rating decision, the AOJ granted service connection for residuals of left ingrown toenail.  As the March 2017 rating decision represents a full grant of the benefits sought with respect to that issue, it is no longer before the Board for consideration and is dismissed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

With regard to the claim for an initial compensable rating prior to October 17, 2015, for service-connected migraine headaches, the Board notes that the AOJ certified the issue as entitlement to an earlier effective date for the award of a 50 percent rating.  However, based on the Veteran's argument in his November 2016 notice of disagreement that a compensable rating is warranted prior to October 17, 2015, the Board finds that the issue is more appropriately characterized as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a left ankle disorder and asthma; entitlement to increased ratings for the Veteran's service-connected lumbar spine disability, radiculopathy of the bilateral lower extremities, bilateral knees, right ankle, and migraine headaches; entitlement to an effective date earlier than June 5, 2013, for basic eligibility to DEA benefits; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was received on August 8, 2011, and the evidence of record revealed sufficient manifestations of the disability at the time his claim was received.

2.  In a final decision issued in November 2007, the AOJ denied the Veteran's claim for service connection for a left ankle disorder; although notified of the decision, he did not initiate an appeal.

3.  The November 2007 rating decision did not contain any specific error of law or fact that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.

4.  Additional evidence associated with the claims file since the November 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for a left ankle disorder, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 8, 2011, but no earlier, for the award of service connection for PTSD are met.  38 U.S.C. §§ 5110 (2014); 38 C.F.R. § 3.155, 3.157 (in effect prior to March 24, 2015), 3.400, 4.125, Diagnostic Code 9411 (2017).

2. The November 2007 rating decision that denied the Veteran's claim for service connection for a left ankle disorder is final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  The November 2007 rating decision did not contain CUE.  38 U.S.C. §§ 5109A, 7105 (2014); 38 C.F.R. § 3.105 (2017).

4.  As evidence received since the November 2007 rating decision is both new and material, the criteria for reopening the claim for service connection for a left ankle disorder are met.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be the date entitlement arose, but shall not be earlier than the date of receipt of application therefore.  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case.  Id. at 57,686.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

VA is required to identify and act on informal claims for benefits. 38 U.S.C.
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

With regard to the date of entitlement, the term "date entitlement arose" is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

The date of entitlement in the present case is based on the legal requirements for PTSD, which include (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in service stressor.  38 C.F.R. § 3.304(f).  Nevertheless, "[e]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  When assigning an effective date, the information in a medical opinion is what is relevant - not the date the medical opinion was provided.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

By way of background, the Veteran's claim for service connection for PTSD was received on August 8, 2011.  In connection with his claim, the Veteran stated that following his deployment to Iraq, he began experiencing sleeping problems, started drinking heavily, and became introverted which led to problems between him and his wife.  He stated that he was hopeless and depressed, and that he experienced nightmares related to his in-service experiences.  He reported problems with an exaggerate startle response.

Private treatment records reflect the Veteran's report of PTSD and feeling down and depressed in September 2011 and, later that month, his treatment records reflect a history of PTSD.

The Veteran underwent a VA examination in December 2011, at which time the examiner noted diagnoses of a breathing-related sleep disorder and opiate dependence.  The examiner found that the Veteran did not meet all of the criteria for a diagnosis of PTSD under the DSM-IV; however, the examiner nevertheless noted that the Veteran did, in fact, experience some symptoms suggestive of PTSD.

In January 2012, the Veteran submitted a number of statements from fellow service members who recalled the Veteran's apparent psychiatric symptoms following his return for Iraq.

In June 2013, the Veteran submitted a VA PTSD Disability Benefits Questionnaire (DBQ) completed by Dr. P.P. who noted an Axis I diagnosis of PTSD.

An August 2015 VA examiner also diagnosed the Veteran with PTSD, and related to his military service.

In the October 2016 rating decision on appeal, the AOJ granted service connection for PTSD, and assigned an effective date of June 5, 2013, the date of the June 2013 DBQ.  The AOJ concluded that this appropriate date was effective as it was the first point in which PTSD was diagnosed.

In reviewing the record, the Board finds that the Veteran's PTSD was, in fact, manifested prior to the June 2013 diagnosis.  Notably, many of the symptoms identified in the June 2013 DBQ and the August 2015 VA examination report where the same symptoms expressed by the Veteran in the statement that accompanied his August 2011 claim.  These symptoms included sleep problems, exaggerated startle response, withdrawal and detachment from others, and depression.  Significantly, his lay statements concerning the nature of his symptomatology were accepted by the June 2013 and August 2015 opinion providers to render the diagnosis of PTSD.  Moreover, although the December 2011 VA found that the Veteran did not meet the DSM-IV criteria for  PTSD, the examiner nevertheless noted that the Veteran did, in fact, experience some symptoms suggestive of PTSD.  While this evidence does not show that the DSM-IV criteria for a diagnosis of PTSD were formally met prior to June 5, 2013, it is certainly probative evidence that the Veteran had sufficient manifestations at the time he filed his claim to even consider whether diagnosis was warranted.

In light of the foregoing, the Board finds that Veteran had sufficient manifestations of PTSD at the time his claim for service connection was received on August 8, 2011.  Accordingly, the Board concludes that August 8, 2011, the date the Veteran's claim was received, is the proper effective date for the award of service connection for PTSD.  38 U.S.C.A. § 5107(b).

II.  CUE

The Veteran alleges that CUE was committed in a November 2007 rating decision that denied service connection for a left ankle disorder.  Specifically, the Veteran alleges that, although he complained of bilateral ankle pain during service and was diagnosed with a left ankle strain during a July 2007 VA examination, the November 2007 rating decision committed CUE by failing to grant service connection for a left ankle disorder.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

If an earlier decision contained CUE, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14.

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  That is, the laws in effect at the time of the AOJ or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  See Caffrey, 6 Vet. App. at 382.  A disagreement with the weighing of evidence also does not constitute clear and unmistakable error.  See Russell, 3. Vet. App. at 313-14.

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

By way of background, the Veteran filed a claim for service connection for a bilateral ankle disorder in February 2006.  In a November 2007 rating decision, the RO granted service connection for a right ankle disability, but denied service connection for a left ankle disorder.  The RO noted that the Veteran's service treatment records did not reveal any evidence of a left ankle condition in service and, although a July 2007 VA examiner noted the presence of left ankle pain and the Veteran was diagnosed with a left ankle strain, the RO determined that, since a chronic disability was not shown while in service, service connection was not warranted.  At that time, the evidence of record included the Veteran's service treatment records and the July 2007 VA examination report.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with the decision.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, in this case, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Moreover, with regard to 38 C.F.R. § 3.156(c), the Veteran's service treatment and personnel records were of record at the time of the prior final denial.

Therefore, the November 2007 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

In August 2011, the Veteran alleged CUE in the November 2007 rating decision.  Specifically, he alleged that the AOJ failed to address a September 2006 in-service complaint of bilateral ankle pain.  The Veteran argues that this in-service treatment, along with the July 2007 VA examination diagnosis of a left ankle strain and radiographic imaging which revealed a well-corticated fragment inferior to the medial malleolus likely an old avulsion injury was sufficient to meet the criteria for service connection.  A June 2015 rating decision determined that the November 2007 rating decision did not contain CUE.

Based on the evidence of record, the Board finds that the November 2007 rating decision did not contain CUE such that the outcome would have been manifestly different.  Specifically, while the Board agrees with the Veteran that the September 2006 service treatment record and the July 2007 VA examination report demonstrate an in-service complaint of left ankle pain and a current diagnosis of left ankle strain are sufficient to meet the first two elements of service connection, the competent evidence of record at the time of the November 2007 rating failed to establish the requisite nexus between his in-service complaint and his left ankle strain.  Significantly, while the July 2007 VA examiner noted that radiographic imaging revealed a well-corticated fragment inferior to the medial malleolus likely an old avulsion injury, the examiner did not indicate whether this "old avulsion injury" occurred during or was the result of the Veteran's military service.  Moreover, the examiner did not opine as to whether the Veteran's left ankle strain was related to his military service.

Insofar as the Veteran and his attorney claim that his diagnosed left ankle disorder was related to his military service, to include his September 2006 complaint of left ankle pain, the Board finds that the lay statements alone were insufficient to meet the nexus element for service connection.  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of whether his left ankle strain is related to his military service, to include his in-service reports of bilateral ankle pain, is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Specifically, the question of whether the Veteran's left ankle strain and/or the well-corticated fragment inferior to the medial malleolus was related to the Veteran's military service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of left ankle disorders, and the Veteran is not shown to have the necessary training and expertise to provide a competent opinion.

Finally, insofar as the July 2007 VA examination report fails to provide an opinion, and the AOJ failed to ensure that an opinion was received, as noted above, any failure in the duty to assist in developing a prior claim cannot constitute CUE.  See Baldwin, 13 Vet. App. at 7; Shockley, 11 Vet. App. at 213; Caffrey, 6 Vet. App. at 383-84.

In summary, although the November 2007 rating decision failed to address the September 2006 post-deployment health assessment wherein the Veteran reported bilateral ankle pain, the competent evidence of record at the time of the November 2007 rating failed to demonstrate a nexus between the Veteran's diagnosed left ankle disorder and his military service.  Insofar as the failure to obtain a competent medical opinion amounted to a failure in the duty to assist, as noted above, such cannot form the basis of a CUE motion.  Reasonable minds could differ as to whether the Veteran's left ankle strain and the well-corticated fragment inferior to the medial malleolus noted during the July 2007 VA examination were related to his military service. Accordingly, the July 2007 rating decision was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2014); 38 C.F.R. § 3.105(a) (2017).

III.  Petition to Reopen

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108.  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, the Veteran filed a claim for service connection for a bilateral ankle disorder in February 2006.  In a November 2007 rating decision, the RO granted service connection for a right ankle disability, but denied service connection for a left ankle disorder.  The RO noted that the Veteran's service treatment records did not reveal any evidence of a left ankle condition in service and, although a July 2007 VA examiner noted the presence of left ankle pain and Veteran was diagnosed with a left ankle strain, the RO determined that, since a chronic disability was not shown while in service, service connection was not warranted.  At that time, the evidence of record included the Veteran's service treatment records and the July 2007 VA examination report.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with the decision.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, in this case, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Moreover, with regard to 38 C.F.R. § 3.156(c), the Veteran's service treatment and personnel records were of record at the time of the prior final denial.

Therefore, the November 2007 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

In November 2010, the Veteran filed a petition to reopen his claim for service connection for a left ankle disorder, but claimed entitlement on a secondary basis as a result of overuse, pain, and strain from his service-connected right ankle disorder.

Evidence added to the record since the November 2007 rating decision includes his lay statements concerning his in-service and post-service symptoms, VA and private treatment records, and VA examination reports.  With regard to the Veteran's lay statements, he attributed his left ankle to his service-connected bilateral knee disabilities.  Moreover, during a December 2011 VA examination, he indicated that, although he did not incur any specific injury to his  ankles, he nevertheless sustained repetitive trauma to his ankle during service, and that his symptoms have continued since.

The Board finds that such evidence is new because it was not before the RO at the time of the November 2007 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for headaches, namely the onset of the Veteran's symptoms.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

ORDER

An effective date of August 8, 2011, for the award of service connection for PTSD, is granted.

The November 2007 rating decision that denied service connection for a left ankle disorder did not contain CUE.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disorder is reopened.


REMAND

Left Ankle

The Veteran claims entitlement to service connection for a left ankle disorder both as directly related to his military service, see December 2011 VA examination, and/or as secondary to his service-connected right ankle.  See November 2010 Petition to Reopen.

Although the Veteran has been afforded multiple VA examinations throughout the appeal period which address the current nature and severity of his left ankle, none of these examinations address whether an left ankle disorder is related to the Veteran's military service or secondary to his service-connected right ankle disorder.

The Board finds that, in light of his lay statements concerning his in-service and post-service symptoms; his service treatment records, including the September 2006 report of bilateral ankle pain; and his current treatment for ankle pain, a remand is necessary so that an appropriate VA examination and opinion can be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) (2017) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Asthma

In its June 2016 remand, the Board found that an October 2015 VA examination report was inadequate as it failed to adequately address the presumption of soundness.  The Board requested an addendum opinion that addressed whether the Veteran's asthma clearly and unmistakably preexisted his military service, and whether asthma clearly and unmistakably was not aggravated by military service.  In the event that either question was answered in the negative, the examiner was asked to opine as to whether the Veteran's asthma was related to his military service.

In January 2017, an addendum opinion was obtained.  Initially, the examiner noted that the Veteran's June 1981 entrance examination noted a diagnosis of bronchial asthma that preexisted service.  The examiner then stated that his service treatment records did not "provide an indication of exacerbation/aggravation of asthmatic attacks during service."  Then the examiner opined that the Veteran's asthma was less likely than not related to his military service.  The examiner then opined that the Veteran's asthma preexisted service, as evidence by the June 1981 entrance examination, a July 2001 treatment record which noted exercise-induced asthma in high school, and a January 1987 service treatment record which noted childhood asthma.  Then the examiner opined that the Veteran's asthma was "not felt to have been aggravated by service," as his service treatment records were silent for any asthmatic events or symptoms suggestive of asthmatic events. 

The Board finds that the January 2017 addendum opinion is inadequate as it is based on an inaccurate factual premise, namely that asthma was noted on the Veteran's entrance examination.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In fact, while the Veteran reported asthma on his June 1981 Report of Medical History, the June 1981 Report of Medical Examination did not note asthma as a present condition.  The Board notes that where, as here, a condition is noted on a report of medical history but not the report of medical examination, the presumption of soundness is still applicable.

Moreover, with regard to whether asthma was clearly and unmistakably not aggravated by the Veteran's military service, the Board finds that the examiner conflated the requisite standard.  The examiner found that there was no evidence of aggravation.  However, the appropriate standard it whether there is clear and unmistakable evidence that the Veteran's asthma was not aggravated by service.  

Finally, the examiner failed to address pertinent evidence, including July 2006 and September 2006 service treatment records which document the Veteran's reports of trouble breathing during his deployment.  

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

As such, to ensure that an opinion is obtained that adequately considers and addresses all relevant evidence of record, the Board finds that the Veteran should be afforded a new VA examination.

Lumbar Spine and Radiculopathy

The May 2017 Memorandum Decision found that the June 2016 Board which denied entitlement to a rating in excess of 20 percent from August 13, 2013, had relied on an inadequate VA examination.  Specifically, the Court determined that the September 2015 VA examination was inadequate as it failed to explain the conclusion that the Veteran did not experience flare-ups, when previous medical evidence of record, including the August 2013 VA examination indicated the presence of flare-ups.  Furthermore, the Memorandum Decision determined that the September 2015 VA examination was inadequate as it failed to provide an adequate discussion concerning the Veteran's functional ability following repetitive use or during flare-ups.

In light of the May 2017 Memorandum Decision's holding, the Board finds that the Veteran should be afforded a new VA examination to address the nature and severity of his lumbar spine disability.

With regard to the Veteran's claims for higher ratings for his service-connection radiculopathy of the bilateral lower extremities, because information obtained during the new VA examination may effect these other claims, the Board finds that those issues are inextricably intertwined with each other and will defer further consideration of this claim pending the new VA examination.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the claim for the second issue).

Bilateral Knees and Right Ankle

In its June 2016 remand, the Board determined that new VA examinations were necessary to address the current nature and severity of the Veteran's service-connected bilateral knee disabilities and right ankle disability.  In addition to range-of-motion testing, the Board instructed the examiner to identify any objective evidence of pain, the specific limitation of motion accompanied by pain, and the severity of such pain.

In January 2017, the Veteran underwent a new VA examination on his bilateral knees and right ankle.  Although the examiner noted pain on range of motion testing and that pain caused functional loss, the examiner failed to specify the specific limitation of motion accompanied by pain, and the severity of such pain.

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that further remand is necessary.

Migraine Headaches

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  

The Veteran was last afforded a VA examination to address the nature and severity of his service-connected migraine headaches in October 2015.  Given that the Veteran's most recent VA treatment records do not address the current nature and severity of his headaches disability, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate this service-connected disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Furthermore, the examiner should provide a retrospective opinion as the nature and severity of the Veteran's migraine headaches since August 8, 2011.

DEA and TDIU

With regard to the Veteran's claim for basic eligibility to DEA benefits prior to June 5, 2013, because the Veteran's other claims on appeal may affect his eligibility, the Board finds that basic eligibility to DEA benefits is inextricably intertwined with the other issues on appeal and will defer further consideration of this issue at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the claim for the second issue).

Finally, as noted in the Introduction, a claim of entitlement to a TDIU prior to June 5, 2013, was raised by the record in connection with his claims for an increased rating.  See Rice, supra.  Therefore, on remand, the AOJ should adjudicate this matter in the first instance to avoid any prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through October 20, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the proper notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Associate with the claims file any VA treatment records dated from October 20, 2016, to the present.  

3.  Give the Veteran an additional opportunity to submit or identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether any left ankle disorder is related to his military service or is secondary to his service-connected disabilities.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service and post-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a) Identify any diagnosed left ankle disorder present at any time since November 2010, even if currently resolved.

b) For any such disorder, is it at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service, to include his reports of bilateral ankle pain in his September 2006 Post-Deployment Health Assessment?

c) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed left ankle disorder was caused by his service-connected disabilities, to include his right ankle disability?

d) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed left ankle disorder was aggravated (i.e., worsened beyond its natural progression) by his service-connected disabilities, to include his right ankle disability.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of a left ankle disorder in his service treatment records.

6.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether his asthma is related to his military service.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service and post-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a)  Did the Veteran's asthma, which was not noted upon entrance, see June 1981 Report of Medical Examination, clearly and unmistakably (i.e., by a showing of obvious and manifest evidence) preexist the Veteran's active service?

(b)  If the answer to the above question is "YES," was asthma clearly and unmistakably (obvious and manifest) not aggravated beyond its normal progression during the Veteran's active service?

(c)  If the answer to either question (a) or (b) is "NO," then assume as true that asthma did not pre-exist service.  With this understanding, is it at least as likely as not (i.e., a 50 percent or greater probability) that asthma had its onset in, or is otherwise related to his period of active duty service, to include his reports of breathing problems on the July 2006 and September 2006 service treatment records?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

A clearly-stated rationale for any opinion offered should be provided.

7.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability, radiculopathy of the bilateral lower extremities, bilateral knee disabilities, and right ankle disability. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must address each of the following questions:

a)  The examiner should describe all symptoms associated with the Veteran's service-connected lumbar spine disability, radiculopathy of the bilateral lower extremities, bilateral knee disabilities, and right ankle disability.

b)  For each joint, the examiner should conduct range of motion testing (expressed in degrees), and test for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If pain is noted on range-of-motion testing, the examiner must specify at what point the Veteran's loss of range of motion was due to pain and at what point the evidence of pain ended.  To the extent possible, the examiner should assess the severity of any pain.

c)  The examiner should render specific findings as to the additional limitation of motion due to pain on motion, weakness, excess fatigability, or incoordination, as well as any additional functional effects.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

d)  The examiner should ask the Veteran to report any range of motion loss during flare-ups or following repeated use.  Record his reports and opine whether the reports are consistent with the disability found on the examination.  Even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to flare ups and ask him to describe the additional functional loss, if any, he suffers during flare-ups or following repeated use.  

The examiner should then estimate the functional loss, including loss of range of motion, due to flare-ups or following repeated use based on all the evidence of record-including the Veteran's lay statements.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

e)  For the Veteran's service-connected lumbar spine disability, the examiner should indicate whether the Veteran suffers from intervertebral disc syndrome (IVDS) and whether such results in incapacitating episodes (periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

f)  For the Veteran's service-connected radiculopathy of the bilateral lower extremities, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).

g)  For the Veteran's service-connected bilateral knee disabilities, the examiner should also indicate whether there is evidence of recurrent subluxation or lateral instability.

h)  For the Veteran's service-connected right ankle disability, the examiner should opine as to whether the Veteran's range of motion, including during flare-ups and following repetitive use, constitutes marked or moderate limitation of motion.

The examiner should also address the functional effects, to include any limitations, that the Veteran's lumbar spine disability, radiculopathy of the bilateral lower extremities, bilateral knee disabilities, and right ankle disability have on his activities of daily living, to include employment.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include objective medical findings, any medical records, accepted medical principles, and the Veteran's lay statements.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

8.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected migraine headaches. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe any current manifestations of the Veteran's headaches, including the frequency and whether they are associated with prostrating attacks.  If prostrating attacks are present, then the examiner should note the frequency of these attacks and indicate whether they result in severe economic inadaptability.

Moreover, the examiner should render a retrospective opinion regarding the severity of the Veteran's migraine headaches since August 8, 2011, the date his claim was received.  Specifically, the examiner should indicate whether there has been any change(s) in severity and, if so, the examiner should identify the approximate date of the change(s) and provide an assessment of the severity.

The examiner should also address the functional effects, to include any limitations, that the Veteran's headaches have on his activities of daily living, to include employment.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

9.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated, including entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


